Exhibit 10.1
2010 Amendment to
Employment Agreement
     THIS AMENDMENT (this “Amendment”), is made and entered into as of
January 26, 2010, by and between CENTRUE FINANCIAL CORPORATION, INC., a Delaware
corporation (the “Employer”), and Everett J. Solon (the “Executive”).
     A. The Employer and Executive have previously entered into an employment
agreement dated January 31, 2007 (the “Agreement”), previously amended
December 31, 2008 to satisfy the requirements of Section 409A of the Internal
Revenue Code and to eliminate provisions of the Agreement that pertain only to
compensation or benefits that have already been paid.
     B. The parties now desire to amend the term of the Agreement.
     C. Except as otherwise provided in this Amendment, the Agreement shall
continue in full force and effect.
     NOW, THEREFORE, in consideration of the premises and of the covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree to amend the Agreement as follows:

1.   Section 1 of the Agreement is hereby amended to provide as follows:

    Section 1. Term. Effective January 1, 2010 (the “Effective Date”) the term
of this Agreement and the Executive’s employment hereunder shall be for a term
of two (2) years commencing on the Effective Date, and shall automatically be
extended for one (1) additional day on the first anniversary of the Effective
Date and on each day thereafter, unless and until either party to this Agreement
provides written notice of non-renewal to the other party.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                      Centrue Financial Corporation, Inc.       Everett J. solon
 
                    By:   /s/ Heather Hammitt       /s/ Everett J. Solon    
 
                   
 
  Its:   EVP/Head of Human Resources
& Corporate Communications            

